J-S07033-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    KAYLA HUMPHRIES                            :
                                               :
                       Appellant               :      No. 1021 WDA 2020

            Appeal from the PCRA Order Entered September 1, 2020
              In the Court of Common Pleas of Allegheny County
             Criminal Division at No(s): CP-02-CR-0002463-2019


BEFORE: SHOGAN, J., DUBOW, J., and KING, J.

MEMORANDUM BY KING, J.:                             FILED: March 31, 2021

        Appellant, Kayla Humphries, appeals from the order entered in the

Allegheny County Court of Common Pleas, which dismissed her first petition

filed under the Post Conviction Relief Act (“PCRA”).1 We affirm.

        The relevant facts of this appeal are as follows. On February 23, 2019,

Appellant drove to the home of her ex-boyfriend (“Victim”).         Victim was

standing outside the residence when Appellant arrived, and a confrontation

ensued. During the confrontation, Appellant brandished a firearm.         Victim

pushed Appellant away, entered his vehicle, and fled the scene with his current

girlfriend. Appellant entered her vehicle, followed Victim, and fired shots at

his vehicle.


____________________________________________


1   42 Pa.C.S.A. §§ 9541-9546.
J-S07033-21


     Victim drove to a local police station and reported Appellant’s actions.

Victim also provided several text and voicemail messages that he had received

from Appellant. Approximately ten minutes after Victim arrived at the police

station, Appellant arrived and reported that Victim had actually shot at her

vehicle. Police subsequently searched both vehicles. Although police did not

find any shell casings in Victim’s vehicle, they recovered one shell casing on

the driver-side floor of Appellant’s vehicle.   Police also collected gunshot

residue from Appellant’s hands.

     The PCRA court opinion set forth the remaining procedural history of this

appeal as follows:

        [Appellant] was charged with two counts of aggravated
        assault with a deadly weapon, one count of stalking, two
        counts of recklessly endangering another person, one count
        of false reports to law enforcement, one count of possession
        of marijuana—small amount, and one count of discharging
        a firearm in the city of Pittsburgh. On February 3, 2020,
        [Appellant] entered a guilty plea before the [trial court] to
        count 1 as amended (simple assault by physical menace),
        count 3 (stalking), counts 4 and 5 (recklessly endangering
        another person), and count 6 (false reports to law
        enforcement). The remaining counts were withdrawn by the
        Commonwealth.         Pursuant to the terms of the plea
        agreement, [Appellant] was sentenced to six months of
        house arrest followed by 18 months of probation for count
        1; six months of house arrest followed by three years of
        probation for count 3; two years of probation for count 4;
        six months of house arrest for count 5; and no further
        penalty for count 6. All periods of house arrest were ordered
        to run concurrently with each other but consecutive to all
        periods of probation. Each period of probation was ordered
        to run concurrently with each other. Thus, the aggregate
        sentence imposed was six months of house arrest followed
        by three years of probation along with other conditions.


                                    -2-
J-S07033-21


          On February 13, 2020, [Appellant] filed a pro se motion
          seeking to withdraw her guilty plea. [Plea counsel] filed a
          motion to withdraw as counsel on the same day. On
          February 18, 2020, following a hearing on both motions,
          [the trial c]ourt denied [Appellant’s] motion to withdraw her
          guilty plea and granted [plea counsel’s] motion to withdraw.
          On February 25, 2020, Appellant filed a pro se petition under
          the [PCRA]. [The c]ourt appointed [PCRA counsel] to
          represent [Appellant] with regard to the claims made in the
          PCRA petition and, on June 5, 2020, [Appellant] filed an
          amended PCRA petition.[2]         On July 31, 2020, the
          Commonwealth filed an answer to the amended PCRA
          petition. On August 11, 2020, [the c]ourt issued a notice of
          intent to dismiss and, on September 1, 2020, [the c]ourt
          dismissed [Appellant’s] PCRA petition. On September 29,
          2020, [Appellant] filed a notice of appeal and, on October
          29, 2020, Appellant filed her concise statement of errors
          complained of on appeal.




____________________________________________


2 “A petition for post-conviction collateral relief shall be filed within one year
of the date the judgment becomes final, except as otherwise provided by
statute.” Pa.R.Crim.P. 901(A). A judgment of sentence becomes final “at the
conclusion of direct review, including discretionary review in the Supreme
Court of the United States and the Supreme Court of Pennsylvania, or at the
expiration of time for seeking review.” 42 Pa.C.S.A. § 9545(b)(3). “[I]n
circumstances in which no timely direct appeal is filed relative to a judgment
of sentence, and direct review is therefore unavailable, the one-year period
allowed for the filing of a post-conviction petition commences upon the actual
expiration of the time period allowed for seeking direct review, as specified in
the PCRA.” Commonwealth v. Ballance, 203 A.3d 1027, 1031 (Pa.Super.
2019), appeal denied, ___ Pa. ___, 216 A.3d 1044 (2019). In other words,
“A PCRA petition may only be filed after an appellant has waived or exhausted
his direct appeal rights.” Commonwealth v. Leslie, 757 A.2d 984, 985
(Pa.Super. 2000) (emphasis in original). Here, Appellant filed a premature,
pro se PCRA petition on February 25, 2020, prior to the expiration of the time
period allowed for seeking direct review. Nevertheless, the subsequent filing
of a timely, amended PCRA petition occurred after Appellant’s judgment of
sentence became final, and it allowed the PCRA court to proceed with its
review of Appellant’s ineffectiveness claim.

                                           -3-
J-S07033-21


(PCRA Court Opinion, filed December 7, 2020, at 1-2) (some capitalization

omitted).

      Appellant now raises one issue for this Court’s review:

         Did the [PCRA] court abuse its discretion in finding no merit
         to the claims raised in the PCRA petition, and denying the
         petition without a hearing, where [Appellant] established
         the merits of her claim that her guilty plea was not
         knowingly and voluntarily entered, but was unlawfully
         induced due to the ineffective assistance of [plea] counsel,
         insofar as counsel failed to meet with [Appellant] at the
         Allegheny County Jail prior to the plea proceedings, failed to
         fully advise her of the charges and possible defenses, and
         told [Appellant] that she would only be released from prison
         if she entered a negotiated plea?

(Appellant’s Brief at 4).

      Our standard of review of the denial of a PCRA petition is limited to

examining whether the evidence of record supports the court’s determination

and whether its decision is free of legal error. Commonwealth v. Conway,

14 A.3d 101 (Pa.Super. 2011), appeal denied, 612 Pa. 687, 29 A.3d 795

(2011). This Court grants great deference to the findings of the PCRA court if

the record contains any support for those findings. Commonwealth v. Boyd,

923 A.2d 513 (Pa.Super. 2007), appeal denied, 593 Pa. 754, 932 A.2d 74

(2007). We do not give the same deference, however, to the court’s legal

conclusions. Commonwealth v. Ford, 44 A.3d 1190 (Pa.Super. 2012).

         To obtain reversal of a PCRA court’s decision to dismiss a
         petition without a hearing, an appellant must show that
         [she] raised a genuine issue of fact which, if resolved in
         [her] favor, would have entitled [her] to relief, or that the
         court otherwise abused its discretion in denying a hearing.
         We stress that an evidentiary hearing is not meant to

                                     -4-
J-S07033-21


         function as a fishing expedition for any possible evidence
         that may support some speculative claim of ineffectiveness.

Commonwealth v. Roney, 622 Pa. 1, 17-18, 79 A.3d 595, 604-05 (2013),

cert. denied, 574 U.S. 829, 135 S.Ct. 56, 190 L.Ed.2d 56 (2014) (internal

citations and quotation marks omitted).

      On appeal, Appellant contends plea counsel “did not meet with her prior

to the plea proceedings, did not discuss the charges, conduct any

investigation, or discuss defenses or strategy with her, or otherwise prepare

for trial.” (Appellant’s Brief at 12). Appellant claims she informed plea counsel

that she acted in self-defense after Victim pushed her, but plea counsel

dismissed her assertions without explanation. Appellant insists plea counsel

told her “that the only way she would be released from jail was if she entered

a negotiated guilty plea.” (Id.) Under these circumstances, Appellant argues

“she had no real option other than to plead guilty, thereby rendering her plea

involuntary.” (Id.) Appellant concludes that plea counsel’s ineffectiveness

caused her to enter an involuntary guilty plea, and the PCRA court should not

have dismissed her petition without conducting a hearing. We disagree.

      Pennsylvania law presumes counsel has rendered effective assistance.

Commonwealth v. Williams, 597 Pa. 109, 950 A.2d 294 (2008). When

asserting a claim of ineffective assistance of counsel, the petitioner is required

to demonstrate: (1) the underlying claim is of arguable merit; (2) counsel had

no reasonable strategic basis for his action or inaction; and, (3) but for the

errors and omissions of counsel, there is a reasonable probability that the

                                      -5-
J-S07033-21


outcome of the proceedings would have been different. Commonwealth v.

Kimball, 555 Pa. 299, 724 A.2d 326 (1999). The failure to satisfy any prong

of the test for ineffectiveness will cause the claim to fail. Williams, supra.

      “The threshold inquiry in ineffectiveness claims is whether the

issue/argument/tactic which counsel has foregone and which forms the basis

for the assertion of ineffectiveness is of arguable merit….” Commonwealth

v. Pierce, 537 Pa. 514, 524, 645 A.2d 189, 194 (1994). “Counsel cannot be

found ineffective for failing to pursue a baseless or meritless claim.”

Commonwealth v. Poplawski, 852 A.2d 323, 327 (Pa.Super. 2004).

         Once this threshold is met we apply the ‘reasonable basis’
         test to determine whether counsel’s chosen course was
         designed to effectuate his client’s interests. If we conclude
         that the particular course chosen by counsel had some
         reasonable basis, our inquiry ceases and counsel’s
         assistance is deemed effective.

Pierce, supra at 524, 645 A.2d at 194-95 (internal citations omitted).

         Prejudice is established when [an appellant] demonstrates
         that counsel’s chosen course of action had an adverse effect
         on the outcome of the proceedings. The [appellant] must
         show that there is a reasonable probability that, but for
         counsel’s unprofessional errors, the result of the proceeding
         would have been different. A reasonable probability is a
         probability sufficient to undermine confidence in the
         outcome. In [Kimball, supra], we held that a “criminal
         [appellant] alleging prejudice must show that counsel’s
         errors were so serious as to deprive the defendant of a fair
         trial, a trial whose result is reliable.”

Commonwealth v. Chambers, 570 Pa. 3, 21-22, 807 A.2d 872, 883 (2002)

(some internal citations and quotation marks omitted).




                                     -6-
J-S07033-21


      “Allegations of ineffectiveness in connection with the entry of a guilty

plea will serve as a basis for relief only if the ineffectiveness caused [the

defendant] to enter an involuntary or unknowing plea.” Commonwealth v.

Allen, 557 Pa. 135, 144, 732 A.2d 582, 587 (1999). “In order to make a

knowing and intelligent waiver, the individual must be aware of both the

nature of the right and the risks and consequences of forfeiting it.”

Commonwealth v. Houtz, 856 A.2d 119, 122 (Pa.Super. 2004) (quoting

Commonwealth v. Payson, 723 A.2d 695, 700 (Pa.Super. 1999)).

      “To determine a defendant’s actual knowledge of the implications and

rights associated with a guilty plea, a court is free to consider the totality of

the circumstances surrounding the plea.” Allen, supra at 146, 732 A.2d at

588-89.    “The entry of a negotiated plea is a ‘strong indicator’ of the

voluntariness of the plea.”   Commonwealth v. Reid, 117 A.3d 777, 783

(Pa.Super. 2015) (quoting Commonwealth v. Myers, 642 A.2d 1103, 1106

(Pa.Super. 1994)).

      “A valid plea colloquy must delve into six areas: 1) the nature of the

charges, 2) the factual basis of the plea, 3) the right to a jury trial, 4) the

presumption of innocence, 5) the sentencing ranges, and 6) the plea court’s

power to deviate from any recommended sentence.”           Reid, supra at 782

(quoting Commonwealth v. Morrison, 878 A.2d 102, 107 (Pa.Super.

2005)).    “Furthermore, nothing in [Pa.R.Crim.P. 590] precludes the

supplementation of the oral colloquy by a written colloquy that is read,


                                      -7-
J-S07033-21


completed and signed by the defendant and made a part of the plea

proceedings.”    Commonwealth v. Bedell, 954 A.2d 1209, 1212-13

(Pa.Super. 2008), appeal denied, 600 Pa. 742, 964 A.2d 893 (2009). See

also Pa.R.Crim.P. 590, Comment.

      “A person who elects to plead guilty is bound by the statements [she]

makes in open court while under oath and [she] may not later assert grounds

for withdrawing the plea which contradict the statements [she] made at [her]

plea colloquy.” Commonwealth v. Pollard, 832 A.2d 517, 523 (Pa.Super.

2003). “Our law does not require that a defendant be totally pleased with the

outcome of [her] decision to plead guilty, only that [her] decision be

voluntary, knowing and intelligent.” Id. at 524.

      Instantly, Appellant executed a written guilty plea colloquy on February

3, 2020. In the written colloquy, Appellant confirmed her understanding of

the nature of the charges, the factual basis of her plea, her right to a jury

trial, the presumption of innocence, the sentencing ranges, and the court’s

power to deviate from the recommended sentence.          (See Explanation of

Rights, dated 2/3/20, at 2-10). Appellant also responded “yes” when asked

if she understood that she was giving up her right to present certain defenses,

including self-defense. (Id. at 5). Further, Appellant indicated that no one

had forced her to enter the plea, she had ample time to consult with plea

counsel, and she was satisfied with counsel’s legal advice and representation.

(Id. at 9-10).


                                     -8-
J-S07033-21


      At the oral plea colloquy, Appellant confirmed that she understood all of

the questions in the written colloquy, she provided honest answers to those

questions, and she was “able to satisfactorily consult with” plea counsel. (N.T.

Plea Hearing, 2/3/20, at 12-13). Nevertheless, when asked whether she had

any questions about the entry of her plea, Appellant stated:

         The only [question] that I have for my attorney is how come
         [Victim] knocked me down to the ground and made me bang
         my head off the ground. And he was standing over me,
         threatening me, calling me [a] bitch and so did [Victim’s
         girlfriend], but it’s like that gets looked over. This is not the
         first time he did this to me.

(Id. at 13-14). In response, the court agreed to make Appellant’s statement

part of the record pertaining to the factual basis for her plea. (See id. at 14).

Thereafter, the oral colloquy continued, and Appellant reiterated that she did

not have any additional questions, she had discussed her rights with plea

counsel, she was satisfied with his representation, and she had not been

coerced into entering the plea. (Id. at 15, 19).

      The court subsequently conducted a hearing on Appellant’s pro se

motion to withdraw her guilty plea. At that time, Appellant baldly asserted

that she “never discussed” her case with plea counsel, who only met with her

briefly on the morning of the plea hearing. (See N.T. Hearing, 2/18/20, at

3). Appellant also complained that plea counsel had advised her not to seek

withdrawal of the guilty plea, because such a withdrawal would not be in

Appellant’s best interests.    (Id. at 6).    Plea counsel emphatically denied

Appellant’s assertions, claiming he explained all of the charges and made

                                       -9-
J-S07033-21


certain that Appellant was aware of what she was doing.           (Id. at 3-4).

Additionally, plea counsel opined that Appellant’s plea was voluntary, as she

received a generous deal for the offenses at issue. (Id. at 5).

      Although Appellant continues to complain that plea counsel did not

adequately advise her prior to the plea hearing, the record undermines her

claim. The colloquies reveal that Appellant was aware of her rights, she was

satisfied with plea counsel’s representation, and she was not forced to enter

the plea. Appellant is bound by her statements. See Pollard, supra. Under

the totality of these circumstances, we agree with the PCRA court that

Appellant’s ineffectiveness claim lacks arguable merit.   See Allen, supra.

Accordingly, we affirm the order denying PCRA relief.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/31/2021




                                    - 10 -